DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered. 
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 3/2/21.  Claims 1, 4, 9-12, and 14 have been amended.  Claims 3, 8, and 13 have been canceled.  Previously withdrawn Claims 12 and 14 have been rejoined.  Claims 1, 2, 4-7, 9-12, and 14 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase USPA_20180217317_A1.
1.	Regarding Claims 1, 2, 4-7, 9-11, Yanase discloses a light guiding panel (corresponds to claimed light guide plate) that comprises a glass sheet (corresponds to claimed optical material) that has a refractive index preferably of 1.70 or more (paragraph 0026) and a thickness preferably of 0.7 mm or less (Abstract and paragraph 0025).  Also, Yanase discloses having a roughness that can be 1 nm (paragraph 0027) which teaches Applicants’ range in instant Claim 7.  Furthermore, Yanase discloses its glass sheet having a composition (paragraph 0014) along with Nb2O5 having a concentration greater than 0 and up to 1% (paragraph 0047), B2O3 being greater than 0 and up to 10% (paragraph 0038), TiO2 being up to 15% (paragraph 0035), La2O3 can be up to 15% (paragraph 0036), ZrO2 can be up to 10% (paragraph 0043), and SiO2 having a concentration of greater than 0 and less than 10% (paragraph 0014), which overlaps with Applicants’ claimed compositions in instant Claims 4, 9, 10, and 11.  Also, Yanase discloses the surface of its glass sheet (corresponds to claimed optical Yanase discloses using BaO as low as 10 mol% (paragraph 0014). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. Applicants have not decisively shown how a concentration of less than 10 mol% impacts properties versus using a concentration of exactly 10 mol%. Additionally, Yanase discloses that when the waviness of the glass sheet is excessively large, the resolution of a display image is liable to lower (paragraph 0057). Therefore it can be said that waviness is a known result-effective variable whereby one of ordinary skill in the art could modify according to end-user specifications as is well-known in the art.  Applicants have not shown how the claimed waviness results in unexpected and surprising properties.
Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive. 
Nowhere does Yanase teach or suggest any concentrations of BaO that are “less than 10%,” as recited in amended claim 1. In fact, Yanase teaches away from such low BaO concentrations. As Yanase explains:
The content of BaO is preferably from 10% to 40%. When the content of BaO increases, the liquidus viscosity is liable to lower, and the refractive index, density, and thermal expansion coefficient are liable to increase. Thus, the content of BaO is preferably 35% or less, 32% or less, 30% or less, particularly preferably 28% or less. On the other hand, when the content of BaO decreases, it is difficult to obtain a desired refractive index, and it is difficult to ensure a hish liquidus viscosity. Thus, the content of BaO is preferably 12% or more. 15% or more, 17% or more, 20% or more, 23% or more, particularly preferably 25% or more. Yanase, at para. [0033] (emphasis added). Therefore, Yanase teaches away from the glass compositions recited in amended claim 1, and a person of ordinary skill in the art reading Yanase would not have had any motivation or reasonable expectation of success regarding the claimed optical materials for light guide plates, comprising a “glass comprising, by mol% based on oxides, 0% to less than 10% of BaO” There simply would have been no reasonable expectation of success.”
The Examiner respectfully submits that Yanase discloses using BaO as low as 10 mol% (paragraph 0014). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. Applicants have not decisively shown how a concentration of less than 10 mol% impacts properties versus using a concentration of exactly 10 mol%.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 4, 2021